Citation Nr: 1103556	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-30 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for arthritis, right knee.

3.  Entitlement to service connection for a left knee disorder, 
to include as secondary to a low back disorder.

4.  Entitlement to service connection for asthma (exercise 
induced).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1983 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The RO confirmed and continued the denial of the Veteran's claims 
in a February 2006 rating decision.

The Veteran testified at a video hearing before the undersigned 
in December 2010.  A transcript of the hearing is associated with 
the claims file and has been reviewed.

The issues of entitlement to service connection for a right knee 
disorder, a left knee disorder, to include as secondary to a low 
back disorder and entitlement to service connection for asthma 
(exercise induced) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence fails to demonstrate that the Veteran's 
low back disorder is related to her active duty service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letter dated in September 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claims 
decided herein.  This letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

The Board observes that the September 2004 letter was sent to the 
Veteran prior to the January 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the September 
2004 letter complied with the requirements of 38 U.S.C.A. § 
5103(a), and 38 C.F.R. § 3.159(b) (2010).

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
which held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Although no 
such notice was provided to the Veteran, with regard to the issue 
of service connection for a low back disorder, the Board has 
concluded that the preponderance of the evidence is against the 
Veteran's claim.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review with respect to the issue of 
entitlement to service connection for a low back disorder to send 
out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges 
that the Veteran has not had a VA examination for her claim of 
service connection for a low back disorder.  The Board concludes 
an examination is not needed in this case because while the 
Veteran's private physician has provided a positive nexus 
opinion, the opinion is based on history provided by the Veteran 
and as will be further explained below, is not found to be 
credible in part because the Veteran's service treatment records 
are silent with regard to complaints of a back problem.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because there 
was no reasonable possibility that such an opinion could 
substantiate the Veteran's claim because there was no evidence, 
other than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms"); see also Waters v. Shinseki, 
601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's 
conclusory generalized statement that a service illness caused 
his present medical problems was not enough to entitle him to a 
VA medical examination since all Veterans could make such a 
statement, and such a theory would eliminate the carefully 
drafted statutory standards governing the provision of medical 
examinations and require VA to provide such examinations as a 
matter of course in virtually every disability case).  

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence [she] should submit to substantiate [her] 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim requires 
(1) the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2010).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Initially, the Board observes that the Veteran has a current 
diagnosis with regard to her low back.  In this regard, the Board 
notes the June 2002, June 2003, and September 2004, x-ray reports 
that reveal arthritic spurring of L2 and nominally of L3; mild 
marginal spondylosis and lumbosacral facet degenerative changes; 
and mild lumbar spine degenerative changes most prominent at L2-
3, respectively.  The Board also notes a November 2004 MRI report 
which notes edema in the anterior inferior body of L2 that may be 
related to degenerative disc disease in the adjacent interspace 
or even a small Schmorl's nodulation.  Finally, an EMG study was 
conducted in October 2004 because the examiner suspected that the 
Veteran has a left L3 radiculopathy, however the EMG results were 
negative.  With consideration of the aforementioned, the Board 
finds that the Veteran is currently diagnosed with degenerative 
changes of the lumbar spine.

Despite having determined that the Veteran has a current 
disability the evidence of record fails to indicate that the 
Veteran's current back disorder was incurred during active duty 
service or that there is a credible medical nexus connecting any 
current low back disability to the Veteran's active duty service.  

With regard to an in-service injury, the Veteran contends that 
while running the confidence course during basic training, she 
slipped and fell off of an inverted ladder injuring her back and 
both knees.  A July 1983 service treatment record indicates that 
the Veteran did complain of trauma to both knees after an 
incident on the confidence course; however, there is no 
indication that the Veteran complained of a back injury at the 
time.  Indeed there is no indication that the Veteran ever 
complained of back pain during active duty service.  In this 
regard, the Board notes the January 1983 report of medical 
examination provides a clinical evaluation of normal for the 
Veteran's spine.  Moreover, the July 1983 examination conducted 
in conjunction with the medical board review noted that upon 
physical examination the Veteran revealed nothing remarkable with 
regard to the Veteran's back.  As such the Board finds that the 
Veteran does not have an in-service injury to her low back.  

Pos-service treatment records do indicate that the Veteran 
complained of back pain within 5 years of separation.  In this 
regard, the Board notes an April 1988 physical therapy 
consultation following an April 1988 motor vehicle accident in 
which the Veteran complained of low back pain; however, there is 
no diagnosis of a specific low back disability in that report.

Finally the Board notes the October 2005 letter from the 
Veteran's private treating physician which stated that the 
examiner had been treating the Veteran for problems with her low 
back since 1994.  The Veteran revealed to the doctor that she had 
fallen while in service, but had refused, for reasons 
unexplained, to be seen by a doctor following the fall.  The 
examiner noted in the October 2005 letter that the Veteran did 
not initially report upon beginning of treatment that she had 
fallen on her back while in service, but only later revealed this 
information.  The examiner noted that the Veteran's physical 
examinations, x-rays, and diagnostic MRI show that an injury to 
her lumbar area certainly could have been sustained during basic 
training as there are things done in basic training that are 
strenuous and falls from various maneuvers are not uncommon.  As 
such, the examiner opined that in his medical opinion the 
Veteran's symptoms would follow an injury like the in-service 
fall claimed by the Veteran.  However, as will be further 
explained below, the Board finds that the examiner's opinion 
lacks credibility because it is based on history provided by the 
Veteran and not supported by objective medical evidence.  

In this regard, the Board notes that the Veteran is competent to 
attest to the fact that she has suffered from back pain since 
service.  However, the Veteran is not competent to provide a 
medical nexus between a back injury suffered in service and any 
current back disorder.  The Board further acknowledges that with 
regard to continuity of symptomatology, symptoms as opposed to 
treatment are of primary interest and, as noted, the Veteran is 
competent to observe back pain during and post service and that 
observation need not be recorded.  However, while the Veteran is 
competent to provide continuity of symptomatology, as noted 
above, it is also necessary to show that the Veteran is credible 
in her assertions.

With regard to continuity of symptomatology, the Board notes that 
the medical evidence of record does not support the Veteran's 
contentions that she has suffered a back injury while in service.  
As noted above the Veteran's service treatment records are absent 
any indication that the Veteran suffered from back pain while in 
service.  

The Board acknowledges that when determining the credibility of 
lay evidence, the Board cannot determine that credibility is 
lacking merely because there is no corroborating contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006).  However, in this instance, the 
contemporaneous medical evidence provides information that 
contradicts the Veteran's contentions.  In this regard, the 
contemporaneous records indicate that the Veteran complained of 
various ailments while in service and it is reasonable to believe 
that if she suffered from back pain while in service she would 
have sought medical care given her proclivity to seek medical 
care for other ailments.  In particular the Board notes that with 
regard to the specific incident in which the Veteran purportedly 
hurt her back, she sought medical care for her knees due to the 
incident.  Again, it reasonable to believe that if the Veteran 
was seeking medical care for both her knees that she would 
additionally seek medical care for her back, if it was indeed 
injured.  The Board acknowledges the Veteran's statements at the 
December 2010 video conference hearing that she did not seek 
treatment for her back following the incident because the doctor 
was unfriendly.  While the Board acknowledges the Veteran's 
contentions, the Board does not find the statement to be 
credible.  Indeed, as noted, in the short period of time the 
Veteran was in the service she often sought medical care when she 
had a problem; it is therefore reasonable to believe that even if 
she did not seek care on that day, she would have sought care at 
some point.  However, the Board notes that there is no record of 
the Veteran having sought medical care for her back at any time 
during active duty service.  As such the Board finds the 
Veteran's statements with regard to continuity of symptomatology 
are not credible on the basis that the medical reports of record 
contradict the Veteran's contentions.  See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995) (Credibility can be generally 
evaluated by showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness testimony).  

Additionally the Board notes that the Veteran revealed on her 
October 1982 medical prescreening form and her January 1983 
report of medical history that she suffered from recurrent back 
pain associated with a 1977 motor vehicle accident.  It was noted 
on the Veteran's report of medical history that the Veteran 
sprained her back in the accident.  Despite the Veteran's 
statements on her enlistment documentation forms, at the December 
2010 video hearing the Veteran testified that she was not injured 
in the accident.  While acknowledging the Veteran's statements at 
the December 2010 hearing that she was not injured in the 1977 
car accident, records from that time indicate that the Veteran 
did indeed suffer an injury to her back in the 1977 car accident 
as self reported at the time.  Again the Veteran's statements 
appear inconsistent with the contemporaneous evidence of record.  
The Board finds that the contemporary evidence is of greater 
probative weight, and therefore places greater weight on the 
Veteran's statements in the October 1982 prescreening form and 
the January 1983 report of medical history than in the Veteran's 
statements at the December 2010 video hearing.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the Veteran).  
It therefore follows that her assertions that she has suffered 
from back pain that began only after an in-service injury are not 
credible.  Consequently, her assertions are afforded no probative 
value regarding the question of whether any currently diagnosed 
back disorder is related to her active duty service.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2007).  However, the Veteran, as a lay person, is not 
competent to testify that her current residuals of a back injury 
were caused by active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the Veteran's statements 
regarding etiology do not constitute competent medical evidence 
on which the Board can make a service connection determination.

Concerning what is meant by the "credibility" of evidence, the 
Board notes that "definitions of credibility do not necessarily 
confine that concept to the narrow peg of truthfulness."  It has 
been termed as "the quality or power of inspiring belief. . . . 
Credibility . . . apprehends the over-all evaluation of testimony 
in the light of its rationality or internal consistency and the 
manner in which it hangs together with other evidence."  Indiana 
Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) 
(citations omitted).  The inconsistency of the Veteran's 
statements in this case renders them not credible.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. 
Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 
1993) (testimony was impeached by witness' "inconsistent 
affidavit" and "expressed recognition of the difficulties of 
remembering specific dates of events that happened . . . long 
ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. 
Cir. 1987) (impeachment by testimony which was inconsistent with 
prior written statements).

With regard to the positive medical nexus provided by the 
Veteran's treating physician, the Board notes, initially, that 
the opinion is based on history provided by the Veteran.  
However, as noted above, the Board finds that the Veteran's 
statements with regard to the onset of her back pain are not 
credible.  Again, the contemporaneous service medical records do 
not support the Veteran's contentions that she injured her back 
in service.  Additionally there is no indication that the 
Veteran's treating physician is aware of the back injury 
sustained in the 1977 motor vehicle accident.  The physician 
provides an opinion that given the Veteran's current degenerative 
changes in the low back "certainly could have been sustained" 
during a fall like the one the Veteran experienced in basic 
training. (Emphasis added).  It is well established that medical 
opinions that are speculative, general, or inconclusive in nature 
do not provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that 'it is possible' and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too speculative 
to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (medical opinion expressed only in terms such as "could 
have been" is not sufficient to reopen a claim of service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran "may have 
been having some symptoms of his multiple sclerosis for many 
years prior to the date of diagnosis" was insufficient to award 
service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (a generic statement about the possibility of a link 
between chest trauma and restrictive lung disease was "too 
general and inconclusive" to support an award of service 
connection).  Applicable regulations also provide that a finding 
of service connection may not be based on a resort to speculation 
or a remote possibility.  See 38 C.F.R. § 3.102 (2010).  Again, 
the Board acknowledges the nexus opinion provided in the October 
2005 letter from the Veteran's treating physician, however given 
the doctor's use of the phrase "could have been," the Board 
finds that the opinion is speculative at best.  Therefore, the 
Board finds the nexus opinion from the Veteran's treating 
physician to be of little probative value.

As is true with any piece of evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Winsett v. West, 11 Vet. App. 420 (1998) 
(Court affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one medical 
opinion over another is not error).  For the reasons discussed 
above, the Board finds the contemporary medical evidence 
indicating no complaints of back pain to be more probative than 
the speculative opinion of the Veteran's treating physician based 
on history provided by the Veteran that has been found to be not 
credible.  

As noted above, if there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  However, the Board notes that 
the Veteran did not seek treatment for her back immediately 
following her separation from service or for years thereafter.  
The Board notes the Veteran's statements at the December 2010 
video hearing that she started seeking treatment for her back 
within two years of separation from service, but the first post-
service evidence of a complaint of back pain was in April 1988, 
almost 5 years following separation.  Additionally the Board 
notes that the Veteran had just been in a motor vehicle accident 
prior to her complaints of back pain in April 1988.  The Board 
further notes that there was no diagnosis of a back disability at 
that time.  Thereafter, the Veteran the record notes that the 
Veteran started getting treatment for low back pain in 1994 
according to her private treating physician.  See October 2005 
letter from private treating physician.  Private treatment 
records dating from 2002 to 2005 indicate that the Veteran 
currently suffers from degenerative changes to the lumbar spine.  
However, in light of the Veteran's inconsistent statements and no 
evidence of a back injury during service or for years thereafter, 
the Board finds that the Veteran's statements not credible as to 
the onset of her back injury and therefore of no probative 
weight.  As the VA physician's opinion is based on the Veteran's 
statements as to the date of her initial back injury, the Board 
finds that the opinion is entitled to no probative value.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006).  As such, the Board finds 
that service connection for a low back is not warranted.

In sum, there is no evidence of a back injury during active 
service and the only medical opinion linking the Veteran's 
current back disorder to service is based on history provided by 
the Veteran that the Board has found to be not credible.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for a low back disorder.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Therefore, the Board concludes 
that service connection for a low back disorder is not warranted. 
See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


ORDER

Entitlement to service connection for a low back disorder is 
denied.  




REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for asthma, right knee 
arthritis, and a left knee disability.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As 
a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) the existence of 
a current disability; (2) the existence of the disease or injury 
in service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

With regard to the Veteran's asthma, the Board notes that the 
Veteran is currently diagnosed as having asthma, as noted in the 
October 2005 letter from her treating physician.  Additionally, 
the Board notes that the Veteran's treating physician stated that 
the Veteran has had problems since he began treating her in 1994 
and that he feels that her asthma is certainly related to her 
service.  

It is noted in the Veteran's service treatment records that 14 
days after beginning basic training, the Veteran complained of 
shortness of breath while running in the confidence course, and 
sought medical treatment for that reason.  Initially the Veteran 
was seen on June 22, 1983 complaining of shortness of breath and 
difficulty running because it caused wheezing; she was diagnosed 
with fatigue.  The Board then notes a July 1, 1983 service 
treatment report that assesses the Veteran with exercise induced 
bronchospasm by history with onset in basic training by history.  
It is noted that the Veteran had no previous diagnosis of asthma 
but had led a sedentary lifestyle prior to service.  The Veteran 
stated that she had been experiencing shortness of breath during 
basic training since June 20, 1983, triggered by running.  July 
7, 1983 noted that Veteran was restricted in physical movement 
because of exercise-induced bronchospasm.  Finally, a July 11, 
1983 medical board report noted that the Veteran was medically 
discharged from the service by reason of a physical disability, 
namely exercise-induced bronchospasm, which existed prior to 
service and has not been aggravated permanently thereby.  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled in service, except for defects, 
diseases, or infirmities noted at the time of entrance, or where 
clear and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 
2002).  In the instant case, the Veteran's January 1983 service 
entrance examination does not note a history of asthma.  
Therefore, she is presumed sound at service entrance as to 
asthma.

With regard to the Veteran's claims for service connection for 
her right and left knee, it is noted in the July 1983 service 
treatment report that the Veteran complained of trauma to both 
knees after a fall on the confidence course.  The Veteran was 
diagnosed with contusions or bruises of the arms and legs.

With regard to the Veteran's claim for service connection for a 
left knee disability, an x-ray report from September 2009 notes 
that there was no fracture dislocation noted, but anterior 
inferior aspect of the patella showed some bony proliferation, 
most likely from old trauma.

With regard to the Veteran's claim for service connection for 
right knee arthritis, a December 1986 x-ray report reveals 
apparent narrowing of the medial compartment.  This could be 
degenerative in nature (involving the meniscus), but it was 
otherwise a normal study.  After examination the Veteran was 
diagnosed with suspected patellofemoral syndrome of the right 
knee.  The Veteran noted at this examination that she had trauma 
to knee 3 years prior in basic training.  Subsequently, the Board 
notes that the Veteran applied in May 1989 for special housing 
without stairs due to her degenerative arthritis of the right 
knee.

The Board also notes an April 1988 motor vehicle accident in 
which the Veteran injured her right knee.  The emergency room 
examination report notes that the Veteran had a mild right knee 
strain.  It is further noted that the Veteran complained of pain 
in right knee for several years with a history of trauma during 
basic training.  Veteran was assessed with right knee pain with 
unidentifiable etiology.  
Finally the Board notes that the Veteran's treating physician's 
statements in the October 2005 letter that "right knee trauma 
cannot be substantiated and that x-rays do not show any problems 
that could go back that far, although we have no x-rays to 
compare."  The Board acknowledges the private examiners negative 
nexus opinion but notes that the examiner states that the opinion 
is not based on a review of the Veteran's medical records with 
regard to the right knee.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the 
Veteran has not been afforded an examination with regard to her 
claims for service connection for asthma, right knee arthritis, 
and a left knee disorder.  The record indicates that the Veteran 
has a current diagnoses with regard to each claim, that she 
suffered from asthma while in service, and that she complained of 
bilateral knee injury while in service.  As such the Board finds 
that an examination is required to obtain a nexus opinion to 
determine the etiology of the Veteran's currently diagnosed 
asthma, and right and left knee disorders.  

Finally, at the Veteran's personal hearing before the Board, it 
was indicated that a CD-ROM of her current treatment would be 
submitted and the case was held open by the undersigned in order 
to permit the Veteran to submit such evidence.  However, no such 
evidence was forthcoming.  On remand, the Veteran should be 
afforded the opportunity to submit such evidence for the Board's 
consideration.

Accordingly, the case is REMANDED for the following action:

1.	Afford the Veteran the opportunity to 
submit any additional medical or other 
evidence she desires to have considered in 
her appeal to include the CD-ROM of 
current treatment referenced in her 
December 2010 Board hearing.  

2.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of the Veteran's asthma.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
The examiner should address whether the 
Veteran's asthma was more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), related to her military service.  
The examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

3.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of the Veteran's right knee 
arthritis.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review in connection with 
the examination.  The examiner should 
address whether the Veteran's right knee 
arthritis was more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
related to her military service.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

4.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any left knee disorder.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with 
the examination.  The examiner should 
address whether any left knee disorder was 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), related 
to her military service.  The examiner 
should provide a thorough rationale for 
his or her conclusion and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction 
with the examination.  

5.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


